Barnard, P. J.
(dissenting):
It was competent after judgment for the court to grant a new trial for newly discovered evidence. In this case the application for a new trial on that ground was made by the defendant before judgment, but after report was made. The court sent the case back to the same referee for further proof and permitted the defendant to give the newly discovered evidence, for which the report was sent back because it seems to have been alleged that a witness, or some witnesses, desired to correct her or their testimony, it was provided that any witness examined on the trial could correct his testimony. This order was not appealed from, and for that reason became a part of the history of the case. A great amount of evidence was taken under it. The referee should have passed upon the case again after all the evidence was in. The original order of reference to him to hear and determine stood in the case. His report was sent back for further proof, and that proof was taken. An' objection to the proof did not remove the order sending the case back without an appeal from .the order. The evidence then was a part of the case and the referee was to hear and determine. He did not consider the evidence or determine the issue thereupon, but returned the same to the court. It was entirely irregular for the court to try the case upon the evidence thus taken without consent; but whoever did try it must hear the additional evidence. The court, however, did consider the whole case and revoked the order of reference and sent the case back for a new trial at the regular Special Term. If I am right that the referee should have made a new report, then he failed to do so and the defendant under the Code terminated the reference by notice. The action being for a divorce the report of the referee was not final. Judgment at last must come from the court. The additional evidence taken should have been- considered by the court upon the motion to confirm the *150original report, if the referee was not to consider it. It was taken under an order concurred in by both parties.
The order should be affirmed, with costs.
Order reversed, with costs, and motion for judgment of divorce granted.